Fowrders Square
                                         _                          __           Telephone:      214.670.9989
900 laclcson Stree! Suite 730                 LAW          CES OF                Fax:           214.6709904
Dallas, Texas 75202                      DEEN MNIONE                             www. deanrnalonelawfi rm. com


                                              December 9,2Q19


   Via Email - ejohnstqn@.meginnislaw.cCIru             Via Email --e.nraqee@allison-bas$.com
   Via l-aqpilnilo - (512) 495-6093                     Vis Faesimils * (Sil?) 480-0902

   Mr. Eric A. Johnston                                 Mr. J. Eric Magee
   McGinnis Lochridge                                   Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                        402W.12ft Street
   Austin, Texas 78701                                  Austin, Texas 7870I

   Via Email    -   cass.wejland@sq uirepb.com          Yia Ernail * cslni{h@.danielstarklaw.com
   Via                -(214\ 8-1550                     Vip [ecsimite * f"9?9) 764-8002

   Mr, S. Cass Weiland                                  Cory W. Smith
   Mr. Robert A. Hawkins                                Daniel Stark Law, PC
   Squire Patton Boggs, LLP                             P.O. Box 1153
   2000 McKinney Ave., Suite 1700                       Bryan, Texas 77806
   Dallas,   TX     75201

             RE: John Fairchild and              Susie Fairchild, individually, and os Independent
                      Administrators of, an on behalf of, the Estate of Kelli Leanne Page and the heirs-
                      ahlaw of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelady,
                      and Wesley Harland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                      States District Court for the Western District of Texas, Waco Division.

   Dear Counsel:

             I attach Plaintiffs' Fourth Set of Discovery Requests to Defendant Coryell County, Texas.


                                                             Sincerely,


                                                             [&1"$i*tq,RicP
                                                             Christina M. Rios
                                                             Legal Assistant
   lcmr
   Attachment




                                                                                               EXI.IIBIT

                                                  Page 1   of1
                                                                                                   E
Founders Square
                                          _LAWO                                     Telephone:     214.670.9989
900 Jaclcson Street, Suite 730                           cEs oF                     Fax:           214.670.9904
Dallas, Texas 75202                       DrNN MnIoNE
                                                    -                               www. deanmalonelawfirm, com


                                               December 12,2019



    Via Fmail * ejohnston@mcginnislaw.com                Vin Email * e.tnasg-e@.al lison-bass.com
    Via Facsimile - (.512) 495-6Q93                      Via Facsimile - (.512) 480-0902

    Mr. Eric A. Johnston                                 Mr. J. Eric Magee
    McGinnis Lochridge                                   Allison, Bass & Magee, LLP
    600 Congress Ave., Suite 2100                        402 W. l2th Street
    Austin, Texas 78701                                  Austin, Texas 78701

    Via Elgail * qass.weiland@squirgpb,cqrn              Via Email - csrnitht?Ddanielstarklaw.conl
    Via Facqimile * (214) 7s8-1550                       Via Facsimile - ("979J 76{-8.Q0?

    Mr. S. Cass Weiland                                  Cory W. Smith
    Mr. Robert A. Hawkins                                Daniel Stark Law, PC
    Squire Patton Boggs, LLP                             P.O. Box 1153
    2000 McKinney Ave., Suite 1700                       Bryan, Texas 77806
    Dallas, TX 75201

            RE: John Fairchild and Susie Fairchild, individually, and as Independent
                     Administrqtors of,, an on behalf of the Estate of Kelli Leanne Page and the hetrs-
                     at-lcnu of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelady,
                     and ltfresley Harland Pelfrey; Civil Action No, 6:19-cv-00029; in the United
                     States Distriot Court for the Western District of Texas, Waco Division.

    Dear Counsel:

            Attached please find the following documents for the above-referenced case:

             l)   Plaintiffs' Third Set of Discovery Requests to Defendant Wesley Harland Pelfrey;
                  and

            2) Plaintiff   s Fourth Set   of Discovery Requests to Defendant Steven Russell Lovelady


                                                                           I




                                                                  . Dean   Malone
    TDIWcmr
    Attachments


                                                   Page 1   of1
